UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ANCHINESH MENGISTU,
Petitioner,

v.
                                                                       No. 98-2003
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A70-802-532)

Submitted: March 9, 1999

Decided: March 29, 1999

Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Onyebuchi N. Enechionyia, Arlington, Virginia, for Petitioner. Frank
W. Hunger, Assistant Attorney General, Mark C. Walters, Assistant
Director, Teresa A. Wallbaum, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Anchinesh Mengistu petitions for review of a final order of the
Board of Immigration Appeals (Board) denying her application for
asylum and withholding of deportation. Because substantial evidence
supports the Board's decision, we affirm.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. See 8
U.S.C.A. § 1158(b)(1) (West Supp. 1998). The Act defines a refugee
as a person unwilling or unable to return to her native country "be-
cause of persecution or a well-founded fear of persecution on account
of race, religion, nationality, membership in a particular social group,
or political opinion." 8 U.S.C.A. § 1101(a)(42)(A) (West Supp.
1998); see M.A. v. INS, 899 F.2d 304, 307 (4th Cir. 1990) (en banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992) (citation omit-
ted); see Figeroa v. INS, 886 F.2d 76, 78-79 (4th Cir. 1989). The
objective element requires a showing of specific, concrete facts that
would lead a reasonable person in like circumstances to fear persecu-
tion. See Huaman-Cornelio v. Board of Immigration Appeals, 979
F.2d 995, 999 (4th Cir. 1992).

Eligibility for asylum can also be based on grounds of past perse-
cution alone even though there is "`no reasonable likelihood of pres-
ent persecution.'" Baka v. INS, 963 F.2d 1376, 1379 (10th Cir. 1992)
(quoting Rivera-Cruz v. INS, 948 F.2d 962, 969 (5th Cir. 1991)). To
establish such eligibility, an alien must show past persecution so
severe that repatriation would be inhumane. See id.; Matter of Chen,
20 I. & N. Dec. 16 (BIA 1989).

                    2
We must uphold the Board's determination that Mengistu is not eli-
gible for asylum if the determination is "supported by reasonable,
substantial, and probative evidence on the record considered as a
whole." 8 U.S.C. § 1105a(a)(4) (West Supp. 1998).* We accord the
Board all possible deference. See Huaman-Cornelio, 979 F.2d at 999.
The decision may be "reversed only if the evidence presented by
[Mengistu] was such that a reasonable factfinder would have to con-
clude that the requisite fear of persecution existed." INS v. Elias-
Zacarias, 502 U.S. 478, 481 (1992).

Mengistu disagrees with the Immigration Judge's (IJ) finding,
adopted by the Board, that she failed to establish past persecution or
a well-founded fear of future persecution in her home country based
on her political opinion. Our review reveals, however, that substantial
evidence supports the Board's finding that Mengistu did not satisfy
her statutory burden.

Evidence established that Mengistu, a thirty-one year old single
female native and citizen of Ethiopia, lived in Debre Zeit and was
employed in a flour mill. Mengistu testified that her father and two
of her uncles were killed by government troops when she was thirteen
years old. In January 1992, she and two others approached the office
of the Ethiopian People's Revolutionary Democratic Front, which
represents the government of Ethiopia in that particular region.
Mengistu and her companions protested the discharge of her fellow
Amharians from the flour mill at which she was employed and their
replacement with the local indigenous peoples who were members of
the Oromo tribe.

Mengistu claims that as a result of this protest she was arrested and
detained for a period of approximately thirty days, until February 25,
1992. She contends that she was detained for thirty days because of
her membership in the Ethiopian People's Revolutionary Party
_________________________________________________________________
*We note that 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996, Pub. L.
No. 104-128, 110 Stat. 3009 (IIRIRA), effective April 1, 1997. Because
this case was in transition at the time the IIRIRA was passed, 8 U.S.C.
§ 1105a(a)(4) is still applicable under the terms of the transitional rules
contained in § 309(c) of the IIRIRA.

                    3
(EPRP), which she joined in 1990. She testified that during her thirty-
day detention she was interrogated on one occasion. She testified that
she was then able to make arrangements for the payment of a bribe
and was released by her captors. Following her release from deten-
tion, Mengistu moved from Debre Zeit to Addis Ababa. She departed
Ethiopia on April 2, 1992, and entered the United States on a visitor's
visa on April 3, 1992.

The Board adopted and affirmed the IJ's decision. Thus, the IJ's
reasoning is the sole basis of our review and will be reversed if inade-
quate. See Gandarillas-Zambrana v. Board of Immigration Appeals,
44 F.3d 1251, 1255 (4th Cir. 1995). The IJ found Mengistu credible,
but concluded that Mengistu did not meet her burden of establishing
that she was a victim of past persecution or has a well-founded fear
of future persecution on a ground protected under the Act. The IJ
found that while Mengistu may possess a subjective fear of persecu-
tion, she did not establish that a reasonable person in her circum-
stances would fear persecution on account of one or more of the five
protected grounds. The IJ further found that her period of detention
did not rise to the level of persecution and observed that it was not
unreasonable at the time of her detention for a member of the EPRP
to be detained and examined regarding her membership in this partic-
ular political organization. The IJ noted that according to the Depart-
ment of State, the EPRP is known, at least in part, for its aggressive
practices and policies regarding the stability of the Ethiopian govern-
ment. The IJ, therefore, determined that it was a reasonable applica-
tion of the Ethiopian sovereignty to interrogate Mengistu regarding
her membership in the EPRP. The IJ also noted that the interrogation
was on only one occasion in Mengistu's thirty days of detention and
she testified that she was not physically abused. Although she may
have been verbally abused, she did not offer any evidence of a partic-
ular physical assault or other type of assault that could be character-
ized as an act which would rise to the level of persecution.

Mengistu next contends that she belongs to a group of people, an
ethnic Amharian who is a member of the EPRP, with respect to whom
there is a pattern of persecution. See 8 C.F.R. § 208.13(b)(2). As the
IJ noted, however, Mengistu did not offer either testamentary evi-
dence or documentary evidence which would corroborate her asser-
tions that the reason she was arrested and detained was because of her

                    4
EPRP membership. Although Mengistu submitted a document which
authenticated her EPRP membership while she was in the United
States, she did not offer any testamentary evidence, such as a repre-
sentative of the EPRP, which would corroborate her testimony that
she was a member of EPRP while she resided in Ethiopia. Thus, the
IJ found it plausible that she was interrogated because of her protest
of the discharge of her colleagues rather than her EPRP membership.
We conclude that these findings are supported by substantial evi-
dence.

Lastly, Mengistu failed to demonstrate that there was a country-
wide atmosphere of persecution. See Matter of Acosta, 19 I. & N.
Dec. 211, 235 (BIA 1985). Mengistu moved from Debre Zeit to the
capital of Ethiopia, Addis Ababa. She testified that while she was in
Addis Ababa there was a shortage of jobs. She did not testify that she
was unsafe in Addis Ababa. The IJ, therefore, reasoned that Mengistu
has chosen the United States as her country of choice and is not flee-
ing persecution but, rather, the difficult economic conditions that exist
in Ethiopia today. These findings constitute substantial evidence to
support the Board's denial of asylum.

The standard for withholding of deportation is more stringent than
that for granting asylum. See INS v. Cardoza-Fonseca, 480 U.S. 421,
431-32 (1987). To qualify for withholding of deportation, an appli-
cant must demonstrate a "clear probability of persecution." Id. at 430.
As Mengistu has not established entitlement to asylum, she cannot
meet the higher standard for withholding of deportation.

We accordingly affirm the Board's order. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    5